 

 

 

‘

Case 2:19-cr-00078 Document1 Filed on 01/10/19 in TXSD Page 1 of 3

.

AO 9t (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT United States Courts

ihern District ‘of Texas
Sau Bi ED

 

 

 

for the
Southern District of Texas JAN t 0 2018
United States of America ) Davids, Bradiay, Clerk of Court
Vv. ) ‘
CANALES, Sadie Elaine ) Case No. a: Lamy 102. :
AKA: GARZA, Sadie Elaine 5
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true.to the best of my knowledge and belief.
On or about the date(s) of August 6, 2017 in the county of Kenedy in the
—_ Southern _—Districtof = ss Texas”, the defendant(s) violated:
Code Section Offense Description
Title 21 USC 846 Knowingly, intentionally, and unlawfully conspired to possess with the intent

to distribute a controlled substance in Schedule II of the Controlled
Substances Act of 1970, to wit: 6.3 kilograms (AGW) of methamphetamine.

This criminal complaint is based on these facts:

See Attachment "A"

a Continued on the attached sheet.

hey

Com ing 's signature

Sworn bo before me and

\ . Alex Jenne, Special Agent
Staned in my presence.

Printed name and litle

 

   
  
 

 

Fed.R.Crim.P. 4.1, and probable cause found:
pa: J Anuary 10,2014

; (/ Judge's signature
City and state: Corpus Christi, Texas Ye

Printed name and title

B. Janice Ellington
United States Magistrate Judge
 

 

 

Case 2:19-cr-00078 Document1 Filed on 01/10/19 in TXSD Page 2 of 3

ATTACHMENT “A”

CANALES, Sadie Elaine
AKA: GARZA, Sadie Elaine

On August 6, 2017, Beatrice ORTEGA and Esmeralda RAMOS were arrested at
the USBP Checkpoint in Sarita, Texas. Both RAMOS and ORTEGA were found to be in

possession of approximately 6.3 kilograms of methamphetamine.

Through multiple debriefings, RAMOS and ORTEGA identified Francisco CASTILLO
as the individual who arranged the transportation of methamphetamine from Mexico into
the United States. Agents were able to obtain telephone analysis from the phones of
RAMOS and ORTEGA that indicated that CASTILLO was in communication with
RAMOS and ORTEGA during the course of the conspiracy. Agents also found
photographs and records of CASTILLO, Sadie CANALES, ORTEGA, and RAMOS
crossing into the United States on August 6, 2017. Records indicate that CASTILLO was
traveling with CANALES approximately one hour behind ORTEGA and RAMOS.

Based on these facts, CASTILLO was indicted before a Federal Grand Jury in Corpus
Christi, Texas, for conspiring to possess with intent to distribute approximately 6.3
kilograms of methamphetamine. On August 7, 2018, agents interviewed CASTILLO who
admitted to recruiting ORTEGA and RAMOS to transport the methamphetamine into the
United States from Mexico. CASTILLO also stated that CANALES was the individual
who utilized a Mexico source of supply and arranged for the methamphetamine to be
placed in the vehicle for transportation into the United States. CASTILLO stated that
CANALES accompanied CASTILLO into the United States on August 6, 2017 to ensure

that the methamphetamine would reach the intended destination.

. On September 5, 2018, agents interviewed RAMOS who was shown a six person

photographic lineup containing the known image of CANALES. RAMOS pointed to the
photo and stated that the female depicted in the photograph was the subject that gave

CASTILLO approximately four hundred dollars of Unites States Currency that was then
 

 

 

Case 2:19-cr-00078 Document1 Filed on 01/10/19 in TXSD Page 3 of 3

given to RAMOS. RAMOS explained that the money was given to RAMOS due to the
fact that it was taking a long time for the vehicle that contained the narcotics to get

loaded and RAMOS was losing money from her legitimate employment.

On September 5, 2018, agents interviewed CASTILLO at the United States Federal
Courthouse in Houston, Texas. CASTILLO was shown a six person photographic lineup
containing the known image of CANALES. CASTILLO immediately pointed to the
photo and stated that the female depicted in the photograph was the subject known

to CASTILLO as "Sadie". CASTILLO had stated in a previous interview that
CANALES was the source of supply for the 6.3 kilograms of methamphetamine seized

on August 6, 2017.

On September 6, 2018, agents traveled to Galveston, Texas, to conduct an interview
of ORTEGA. ORTEGA was shown a six person photographic lineup containing the
known image of CANALES, ORTEGA pointed to photo and stated that the female
depicted in the photograph was the subject who worked with CASTILLO and was the
main person (source of supply) responsible for the methamphetamine that was seized

from ORTEGA and RAMOS on August 6, 2017.

With federal prosecution concurrence from AUSA Robert D. Thorpe, members of the
DEA arrested CANALES in Brownsville, Texas, on January 10, 2019. CANALES was
advised of her Miranda Rights. CANALES admitted to organizing the transportation of
the methamphetamine which was seized on August 6, 2017, from Mexico into the United

States. CANALES stated that she was to be paid $8,000.00 for her role.

 
